—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered May 22, 1995, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to various remarks made by the prosecutor during summation are unpreserved for appellate review or without merit (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v Scotti, 220 AD2d 543). Our review of the record reveals that the prosecutor’s summation did not exceed the broad bounds of fair comment upon the evidence (see, People v Galloway, 54 NY2d 396; cf., People v Wright, 41 NY2d 172) and was, in part, in response to defense counsel’s own arguments during summation (see, People v Galloway, supra; People v Rodriguez, 124 AD2d 611). Equally unpersuasive is the defendant’s argument that the court gave an improper jury charge 9see, People v Rumble, 45 NY2d 879).
In addition, the trial court did not improvidently exercise its discretion in continuing the trial in the absence of the defendant after the defendant had engaged in conduct disruptive of the proceedings and after he was warned by the court that he would be removed if he continued such conduct (see, People v Johnson, 37 NY2d 778; People v Walnut, 224 AD2d 463; People v Jefferson, 211 AD2d 825).
*499The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Copertino, Goldstein and Luciano, JJ., concur.